DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The newly amended claims have been amended to narrow the range of ceria in the catalyst.  Also, Claim 26 was added.

Response to Arguments
Applicant’s arguments, see pages 5-8, filed 8/11/21, with respect to the rejection(s) of claim(s) 1, 2, 4-9, 12-15, 18-26 under the non-final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 6, 7, 8, 9, 12, 14, 15, 20, 21, 22, 23, 24, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeal (US Pub.: 2015/0360213) and in view of Hilgendorff (US Pub.: 2014/0161695).

	As to the amount, Bergeal explains that the amount of Pd to Ce in one of the catalysts ranges from 1:1000 to 1:10 (para. 0174).  As to the amount of Pd in the catalyst, if the amount of Ce is 0.1-20%, then the amount of Pd ranges from 0.0001-2%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
Bergeal does not describe incorporation a small pore molecular sieve in the DOC.


Hilgendorff describes a diesel oxidation catalyst that comprises palladium and ceria (title).  The reference explains that it is well known in the art that catalysts used to treat exhaust from internal combustion engines are less effective during periods of low temperatures and that to improve this issue, use of adsorbent materials, such as zeolites as part of the catalytic treatment to adsorb gaseous pollutants, such as hydrocarbons improves this catalyst’s performance (para. 5).  Therefore, Hilgendorff shows that small pore sieves as useable (para. 35), which lists CHA (para. 35), which is a small-pore sieve.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a small pore sieve in the DOC, as taught by Hilgendorff in the DOC of Bergeal because Hilgendorff explains that zeolites adsorbs pollutants during low temperature operation of engine.

	As to Claim 2, Hilgendorff explains that as an alternative to CHA sieves, which is a small pore sieve, medium pore sieves, such as MFI is useable (para. 35).  

	As to Claim 9, Hilgendorff explains that the zeolite used can have any suitable silica to alumina ratio (SAR) (para. 51), such as 1 to 300 (para. 51).  

As to Claim 12, Bergeal teaches that the catalyst can include Pt (para. 45), Mg (para. 60, 64).

As to Claim 14, Bergeal discloses adding zeolite to the catalyst (para. 35).  The reference does not describe adding a metal to the sieve.

As to Claims 15, 21, 22 and 26, Bergeal explains that the oxidation catalyst is washcoated (abstract) onto a substrate (para. 25) and can include multiple layers (abstract).  The first washcoat is the one coated on the substrate and the other washcoats are on top of that (para. 25).  The claimed composition can be found in the upper layers (see para. 105, 0122).
Since Bergeal states that the catalyst layer is coated on the substrate, this can be considered “direct contact”.
The second washcoat layer can be considered the bottom coating layer and the first layer, the undercoat layer.

As to Claim 20, Bergeal discloses that the substrate can be a flow through substrate (para. 186).

	As to Claim 23, Bergeal states that the catalyst is used to treat exhaust from an engine (para. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the catalyst is downstream from the engine because the catalyst is designed to treat exhaust from the engine.


As to Claim 24, Bergeal states that downstream of the DOC is a separate catalytic unit (para. 0194), which can be an SCR (para. 0195).

As to Claim 25, Bergeal describes the contents of the exhaust to include CO, HC (para. 7, 89).

	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeal and Hilgendorff as applied to claim 1 above, and further in view of Maletz (US Pat.: 8420035).
	Maletz describes a diesel oxidation catalyst (title) that comprises a zeolite (col.  3, lines 59-67).  The sieve is modified with a metal by doping the metal into the sieve (col. 4, lines 15-20).  One of these doping methods includes by ion-exchange (col. 4, lines 17-21).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transition metals into the zeolite sieve by ion-exchange, as taught by Maletz for use with the catalyst of Bergeal and Hilgendorff because this is a known means of modifying a sieve with a catalytic metal for effective use as a DOC.

Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergeal and Hilgendorff as applied to claim 15 above, and further in view of Grubert (US Pub.: 2013/0084222).
Bergeal and Hilgendorff describe use of DOC, but they don’t describe what the concentration of the DOC is in terms of g/inch3 based on the volume of the substrate.
Grubert describes a diesel oxidation catalyst (title) that includes several layers (abstract) that contain Pd (abstract).  The catalyst may have the composition described in samples A, B, C, D and E (see paragraphs 216-234).    In sample B, for instance, the amount of Pd in the total catalyst composition is about 1% and the total ceria content is about 28%.
The sieve used in all of these examples may be H-beta (see samples A through E.  Grubert teaches that other sieves may be used (para. 91) to include Chabazite (para. 91), which is a small-pore type sieve.
As to the specific concentration, Gilbert shows that the DOC can be a bottom layer (See above).  As to the concentration, the amount of catalyst in the DOC of Grubert is about 7474 g/ft3 (see sample B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the DOC of Bergeal and Hilgendorff in an amount of 7474 g/ft3, as taught by Gilbert because this amount of DOC is describes as effective in reducing pollutants in a flue gas from an exhaust gas source.

	As to Claim 19, Gilbert teaches that the total Pt group metals in sample B is about 130 g/ft3 (para. 221-223).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the Pt groups in an amount of 130 g/ft3 for use in the the DOC of Bergeal and Hilgendorff, as taught by Gilbert because this amount of Pt group metals is known to be effective for use in a DOC for reducing pollutants in a flue gas from an exhaust gas source.
References Made of Record
	The following additional references from the examiner’s search are made of record:
Southward (WO 2010/133309) and Patil (US Pub.: 2018/0169634).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

September 22, 2021